Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 9 of U.S. Patent No. 11,381,818. Although the claims at issue are not identical, they are not patentably distinct from each other. Further, claim 5 is similar to claim 3 and claim 8 is similar to claim 4.
Claims 1 and 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 9 of U.S. Patent No. 10,742,981. Although the claims at issue are not identical, they are not patentably distinct from each other. Further, claim 2 and 6 is similar to claim 4, claim 3 and 7 is similar to claim 5, claim 4 and 8 is similar to claim 8 and claim 9 is similar to claim 9, respectively.
Claims 1 and 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,235,774. Although the claims at issue are not identical, they are not patentably distinct from each other. Further, claim 2 is similar to claim 2, claim 3 is similar to claim 3, and claim 4 is similar to claim 4, respectively.
Claims 1 and 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 9 of U.S. Patent No. 10,334,247. Although the claims at issue are not identical, they are not patentably distinct from each other. Further, claim 2 and 6 is similar to claims 4 and 12, claim 3 and 7 is similar to claims 5 and 13, claim  is similar to claims 7 and 15, claim 4 and 8  is similar to claims 8 and 16, respectively.
Claims 1 and 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 9,749,631. Although the claims at issue are not identical, they are not patentably distinct from each other. Further, claim 2 and 6 is similar to claims 2 and 6, claim 3 and 7 is similar to claims 3 and 7, claim 4 and 8 is similar to claims 4 and 8, respectively.
Claim 5-8 of this application is patentably indistinct from claim 5-8 of Patent US 9749631 B2. Further, claims 5-8 of this application is patentably indistinct from claim 1-4 of Patent US 9235774 B2. Further, claims 5-8 of this application is patentably indistinct from claim 1-4 of Patent US 9235774 B2  Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Allowable Subject Matter
Claims 1-9 would be allowed once the double patenting rejection above is overcome. The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, either alone or in combination, fails to teach or suggest: the claimed limitation where the availability of neighboring portions is a factor in contributing to the quantization parameter. For example, US 20140321538 A1 teaches the quantization parameter including contributions from the current coding block in a layer lower than a layer of a largest coding. US 20110274162 A1 teaches if the neighboring CU is not available a predefined value may be used. WO 2009158113 A3 teaches the tool to predict the value using a tool when the neighboring values are different or not available. W02009105732 A1 teaches using all possible parameter values when the neighboring values are not available. However, none of the prior art of record teaches the specific neighboring blocks to the left and previously coded neighboring portion above the portion currently being encoded and if the portion is not available basing the parameter on the current slice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661